Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 07/31/2019. 
4.	Claims 1, 15 and 16 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 07/23/2020 was considered by the examiner.
 
Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

0.      Claims 1, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of copending Application No. (16/528091). Although the claims at issue are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

11.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rao et al (US 20110125722 A1) hereinafter as Rao.

12.	Regarding claim 1, Rao teaches a method performed by a block-storage server of storing data, the method comprising: 
	receiving, from a remote file server, data blocks to be written to persistent block storage managed by the block-storage server (Rao FIG. 1 illustrates a particular example of files and data segments, FIG. 8 illustrates a technique for performing compression across multiple segments, [0048], “The deduplicated segments may be associated with a datastore suitcase maintained at a storage array.”);
receiving, from the remote file server, metadata describing files to which the data blocks belong in a set of filesystems managed by the remote file server (Rao Fig 8, [0048], “At 803, file types (metadata) associated with the multiple deduplicated segments are identified.  At 805, the number of segments for aggregation into a single block for compression using a common context (metadata) is determined.  In some examples, the number of segments aggregated is the highest number of segments associated with the same file type (metadata) that does not exceed a maximum size (metadata).  In other examples, the number of segments aggregated is based on the frequency of access for the segments (metadata).”); and 
selectively applying data reduction when storing the data blocks in the persistent block storage based, at least in part, on the received metadata (Rao [0029] “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc. Instead of applying compression to individual files or individual segments, compression is applied across multiple files and multiple segments.  According to various embodiments, a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large” .Fig 8, [0048], “A larger number of these infrequently accessed segments may be aggregated for compression at 807.  A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809.  In some examples, very frequently access segments are not compressed at all”.  [0049] According to various embodiments, aggregated segments are compressed using a single compression context at 811.  In some examples, the compression algorithm applied may be file type specific.  In particular embodiments, a compressor algorithm examines patterns across multiple segments that may span multiple files to determine frequently occurring patterns.” see also Fig 7).

13.	Regarding claim 2, Rao teaches the invention as claimed in claim 1 above and further teaches wherein receiving the metadata includes receiving file type indicators for respective files (Rao Fig 5, Fig 7, step 701, identify file type, Fig 8, [0048], “At 803, file types (metadata) associated with the multiple deduplicated segments are identified.  At 805, the number of segments for aggregation into a single block for compression using a common context (metadata) is determined.  In some examples, the number of segments aggregated is the highest number of segments associated with the same file type (metadata) that does not exceed a maximum size (metadata).  In other examples, the number of segments aggregated is based on the frequency of access for the segments (metadata).”).
 
14.	Regarding claim 3, Rao teaches the invention as claimed in claim 2 above and further teaches wherein each of a plurality of known file types is associated with a corresponding degree of data reduction (Rao Fig 5, Fig 7,  [0023], compression ratio, [0028]-[0030] reduction ratios based file types, more specifically see Fig 4A, [0039]-[0040], Fig 7, [0045]) ; and wherein selectively applying data reduction includes determining a known file type for each of a set of the data blocks received from the remote file server and selectively applying the corresponding degree of data reduction thereto (Rao Fig 7, [0023], compression ratio, [0028]-[0030] reduction ratios based file types, more specifically see Fig 4A, [0039]-[0040], Fig 7, [0045]).

15.	Regarding claim 4, Rao teaches the invention as claimed in claim 2 above and further teaches wherein selectively applying data reduction includes, for a particular file type: 
detecting that the particular file type is not associated with a corresponding degree of data reduction, and, in response, (i) applying data reduction to a first set of data blocks of files whose metadata includes a file type indicator of the particular file type (Fig 7, [0043]-[0047],  Fig 8, step 807, [0048]) and (ii) recording a reduction ratio for the data reduction applied to the first set of data blocks; - 25 -DEH/BDR/MABAttorney Docket No.: after recording the reduction ratio for the data reduction applied to the first set of data blocks, (i) detecting that the particular file type has become associated with a corresponding degree of data reduction based on the recorded reduction ratio and, in response, (ii) applying the corresponding degree of data reduction to a second set of data blocks of files whose metadata includes the file type indicator of the particular file type (Rao Fig 6 and 7, [0045]-[0047], see also Fig 8. Aggregated segments using a common compression context).

16.	Regarding claim 5, Rao teaches the invention as claimed in claim 4 above and further teaches wherein selectively applying data reduction further includes: 
after recording the reduction ratio for the particular file type, sending the reduction ratio to the remote file server in connection with the file type indicator of the particular file type; and prior to detecting that the particular file type has become associated with the corresponding degree of data reduction, receiving, from the remote file server, supplemental metadata that indicates that the remote file server has assigned the particular file type to the corresponding degree of data reduction (Rao Fig 6 and 7, [0045]-[0047]) .

17.	Regarding claim 6, Rao teaches the invention as claimed in claim 4 above and further teaches wherein selectively applying data reduction further includes, after recording the reduction ratio for the particular file type and prior to detecting that the particular file type has become associated with the corresponding degree of data reduction: determining the corresponding degree of data reduction based on the recorded reduction ratio and assigning the corresponding degree of data reduction, as determined, to the particular file type (Rao Fig 6 and 7, [0045]-[0047]).
 
18.	Regarding claim 7, Rao teaches the invention as claimed in claim 2 above and further teaches wherein the file type indicators include file extensions (Rao Fig 4A, [0039], Fig 5, [0042]).  

19.	Regarding claim 8, Rao teaches the invention as claimed in claim 2 above and further teaches wherein selectively applying data reduction includes selectively applying data compression based, at least in part, on the received metadata (Rao [0029] “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc. Instead of applying compression to individual files or individual segments, compression is applied across multiple files and multiple segments.  According to various embodiments, a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large” .Fig 8, [0048], “A larger number of these infrequently accessed segments may be aggregated for compression at 807.  A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809.  In some examples, very frequently access segments are not compressed at all”.  [0049] According to various embodiments, aggregated segments are compressed using a single compression context at 811.  In some examples, the compression algorithm applied may be file type specific.  In particular embodiments, a compressor algorithm examines patterns across multiple segments that may span multiple files to determine frequently occurring patterns.” see also Fig 7).  

20.	Regarding claim 9, Rao teaches the invention as claimed in claim 8 above and further teaches wherein selectively applying data compression includes selectively: 
	refraining from applying data compression to a first set of data blocks belonging to files whose metadata includes file type indicators that belong to a first class and applying data compression to a second set of data blocks belonging to files whose metadata includes file type indicators that belong to a second class (Rao [0023], FIG. 6 illustrates a technique for delayering a container file, [0041], [0043], [0050], more specifically see Fig 7, File A container of non-container (different class of file)).  

21.	Regarding claim 10, Rao teaches the invention as claimed in claim 8 above and further teaches wherein selectively applying data compression includes applying a varying degree of data compression to data blocks based, at least in part, on their respective file types, as determined by reading the file type indicators of the metadata of the files to which the data blocks belong (Rao [0023], compression ratio, [0028]-[0030] reduction ratios based file types, more specifically see Fig 4A, [0039]-[0040], Fig 7, [0045]).

22.	Regarding claim 11, Rao teaches the invention as claimed in claim 10 above and further teaches wherein applying the varying degree of compression to data blocks is further based on a current system load of the block-storage server (Rao [0022]).

23.	Regarding claim 12, Rao teaches the invention as claimed in claim 2 above and further teaches wherein selectively applying data reduction includes selectively applying block deduplication based, at least in part, on the received metadata (Rao [0029] “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc. Instead of applying compression to individual files or individual segments, compression is applied across multiple files and multiple segments.  According to various embodiments, a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large” .Fig 8, [0048], “A larger number of these infrequently accessed segments may be aggregated for compression at 807.  A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809.  In some examples, very frequently access segments are not compressed at all”.  [0049] According to various embodiments, aggregated segments are compressed using a single compression context at 811.  In some examples, the compression algorithm applied may be file type specific.  In particular embodiments, a compressor algorithm examines patterns across multiple segments that may span multiple files to determine frequently occurring patterns.” see also Fig 7).

24.	Regarding claim 13, Rao teaches the invention as claimed in claim 12 above and further teaches wherein selectively applying block deduplication includes selectively: refraining from applying block deduplication to a first set of data blocks belonging to files whose metadata includes file type indicators that belong to a first class and applying block deduplication to a second set of data blocks belonging to files whose metadata includes file type indicators that belong to a second class (Rao [0023], FIG. 6 illustrates a technique for delayering a container file, [0041], [0043], [0050], more specifically see Fig 7, File A container of non-container (different class of file)).

25.	Regarding claim 14, Rao teaches the invention as claimed in claim 12 above and further teaches wherein selectively applying block deduplication includes selectively:  - 27 -DEH/BDR/MABAttorney Docket No.: refraining from applying block deduplication to a first set of data blocks belonging to files whose metadata indicates file sizes larger than a threshold size and applying block deduplication to a second set of data blocks belonging to files whose metadata indicates file sizes smaller than the threshold size (Rao [0029], claim 1).  

26.	Regarding claim 15, this claim recites a system performs the method of claim 1 and is rejected under the same rationale.

27.	Regarding claim 16, this claim recites a computer program product comprising a non-transitory computer-readable storage medium storing instructions, which, when executed by a file server, cause the file server to performs the method of claim 1 and is rejected under the same rationale.

28.	Regarding claim 17, Rao teaches the invention as claimed in claim 16 above and further teaches wherein the instructions, when executed by the file server, further cause the file server to: receive feedback from the remote block-storage server regarding how the remote block-storage server has selectively applied data reduction and perform an action responsive to the received feedback ([0029]-[0030], a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all. See also [0041]-[0042], intelligent system, more specifically see Fig 8).

29.	Regarding claim 18, Rao teaches the invention as claimed in claim 17 above and further teaches wherein the feedback received from the remote block-storage server indicates a reduction ratio achieved for the data reduction applied to data blocks of files whose metadata indicated a particular file type; and wherein performing the action responsive to the received feedback includes: determining a degree of data reduction based on the received reduction ratio and sending, to the remote block-storage server, supplemental metadata that indicates assignment of the particular file type to the determined degree of data reduction (Fig 5, container file with different file type associated with degree of reduction, Fig 6, [0043]-[0044], see also Fig 7 and 8).

30.	Regarding claim 19, Rao teaches the invention as claimed in claim 17 above and further teaches wherein the feedback received from the remote block-storage server indicates that the remote block-storage server has refrained from applying any data reduction to particular data blocks due to those data blocks belonging to a particular file that the remote block-storage server has determined should be subject to intensive whole-file data reduction and wherein performing the action responsive to the received feedback includes applying intensive whole-file data reduction to the particular file during a period of reduced storage activity (Fig 7, [0045]-[0046], “In particular embodiments, it is determined whether the file is a container file or a non-container file at 705.  If the file is a non-container file, then it is determined whether the file would benefit from more fine grained segmentation at 707.  If the file is of a type that does not benefit from additional segmentation, the segment boundaries are set as the file boundaries at 709.”).

31.	Regarding claim 20, Rao teaches the invention as claimed in claim 16 above and further teaches wherein determining metadata describing files to which the data blocks belong in the filesystem includes extracting file type information included within modes of respective files (Fig 8, step 803).

CONCLUSION
32.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.

Goldberg et al (US 20150220564 A1) 
Shah et al (US 20210011637 A1)
Constantinescu et al (US 20160246799 A1)
Davenport et al (US 8190850 B1)
Amit et al (US 20130179410 A1)
Hart et al (US 20160306967 A1)
Kallstrom et al (US 20140156866 A1)
Gringeler et al (US 20060104526 A1)
Fung et al (US 20050078399 A1) 
Wogsberg et al (US 20130246576 A1)
Saito et al (US 20060233446 A1)
Ben Dayan et al (US 20190146672)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169